Citation Nr: 1526421	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  05-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to June 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2003 and September 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2008, the Board remanded this case for additional development and in October 2009, denied the claim.  The Veteran appealed this decision to the United States Court of Appels for Veterans Claims (Court), and the parties filed a Joint Motion for Remand, which the Court granted in November 2010.  In May 2011, the Board once again remanded the case for additional development.

In April 2006 and January 2008, the Veteran testified at personal hearings before a Decision Review officer, sitting at the RO.  Transcripts of those hearings are associated with the electronic claims file.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in a May 2015 Post-Remand Brief, the Veteran's representative wrote that the Veteran was afforded an examination on January 20, 2015, with an opinion note being provided on February 8, 2015.  The February 2015 Compensation and Pension (C&P) opinion noted that the Veteran was evaluated on January 20, 2015, by Dr. Jun, as does the February 2015 Supplemental Statement of the case (SSOC).  A review of the Veteran's Virtual VBMS paperless claims folder reveals that the January 20, 2015 examination has not been associated with the electronic claims folder.  A remand is necessary to obtain this examination and associate it with the Veteran's folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Associate with the claims file the January 2015 VA examination report for the Veteran's claim for service connection for a vision disorder.  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination and medical opinion to determine the etiology of the Veteran's claimed vision disorder.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




